                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 ANNETTE M. LALL,                               §
                                                §
      Appellant/Debtor,                         §
                                                §
 v.                                             §        CIVIL ACTION NO. 3:19-CV-0398-B
                                                §
 THOMAS POWERS and HEENA                        §
 HIRANI,                                        §
                                                §
      Appellees.                                §

                          MEMORANDUM OPINION AND ORDER

        Before the Court is Appellant Annette Lall’s motion to stay the bankruptcy court order

pending the outcome of her appeal. Doc. 3. The Court DENIES her request.

                                                    I.

                                         BACKGROUND

        Annette Lall appeals an order from the bankruptcy court denying her motion to vacate that

court’s order dismissing her Chapter 13 case with prejudice for five years and her motion to reinstate

her case. Doc. 1-1, Notice of Appeal, 3 (bankruptcy court order). After holding a hearing and

accepting arguments and evidence from the parties, the bankruptcy court dismissed Lall’s case on

the motion of trustee Thomas Powers. The court dismissed the case because it found that this was

the fourth bankruptcy Lall had filed in a short period of time, that she had not made payments on

her mortgage in eleven years, and that she was not proceeding in good faith to work with her lenders

to establish a payment plan. Doc. 3, Mot. to Stay (Ex. 3), 28 (transcript of hearing on motion to

stay). After the bankruptcy court dismissed her case, Lall moved to reinstate her case and vacate the

dismissal order. The bankruptcy court denied her motion because she failed to show good cause for

                                                -1-
the relief requested. Doc. 1-1, Notice of Appeal, 3.

        Lall proceeded to timely file her notice of appeal of this order. Doc. 1, Notice of Appeal. In

the interim, Lall first sought a stay of that order in the bankruptcy court. Doc. 3, Mot. to Stay

(Ex. 1), 11–17 (motion made to bankruptcy court). The bankruptcy court held a hearing on that

motion and denied it. Id. (Exs. 2 & 3). Lall now seeks the same relief in this Court.

                                                  II.

                                       LEGAL STANDARD

        Federal Rule of Bankruptcy Procedure 8007 governs the procedure for stays of bankruptcy

court orders pending appeal. This rule states that a party ordinarily must first move for a stay of a

bankruptcy court judgment or order in the bankruptcy court. Fed. R. Bankr. P. 8007(a)(1)(A). The

rule also provides that a motion for a stay may be made in the district court where the appeal is

pending. Id. 8007(b)(1). If the motion under 8007(a)(1)(A) was originally made in the bankruptcy

court, the motion in the district court must “either state that the [bankruptcy] court has not yet

ruled on the motion, or state that the court has ruled and set out any reasons given for the ruling.”

Id. 8007(b)(2)(B). The motion must also include “(A) the reasons for granting the relief requested

and the facts relied upon; (B) affidavits or other sworn statements supporting facts subject to dispute;

and (C) relevant parts of the record.” Id. 8007(b)(3)(A)–(C).

        “The decision of a bankruptcy court to deny a stay pending appeal will be reviewed for abuse

of discretion.” 18 Audubon Place, LLC v. SBN V FNBC LLC, 2018 WL 5831231, at *1 (E.D. La.

Nov. 7, 2018) (quoting In re Permian Producers Drilling, Inc., 263 B.R. 510, 514 (W.D. Tex. 2000)).

“A bankruptcy court abuses its discretion if it seriously errs in its determination of whether the

moving party has established a case meriting injunctive relief.” Id. “A district court reviews a


                                                 -2-
bankruptcy court’s conclusions of law de novo and findings of fact for clear error.” Id. (citing In re First

S. Savings Ass’n, 820 F.2d 700, 711 (5th Cir. 1987)). “A finding is ‘clearly erroneous’ when although

there is evidence to support it, the reviewing court on the entire evidence is left with the definite and

firm conviction that a mistake has been committed.” Id.

        The movant seeking a stay of a bankruptcy court order pending appeal has the burden of

satisfying four factors: “(1) whether the stay applicant has made a strong showing that [s]he is likely

to succeed on the merits; (2) whether the applicant will be irreparably injured absent a stay;

(3) whether issuance of the stay will substantially injure the other parties interested in the

proceeding; and (4) where the public interest lies.” Saldana v. Saldana, 2015 WL 5021415, at *2

(N.D. Tex. Aug. 25, 2015) (quoting Hilton v. Braunskill, 481 U.S. 770, 776 (1987); Nken v. Holder,

556 U.S. 418, 426 (2009)). “The first two of these factors are the most critical.” Id. (citing Nken, 556

U.S. at 434). Regarding the first factor, the Fifth Circuit has explained that “the movant need not

always show a ‘probability’ of success on the merits; instead, the movant need only present a

substantial case on the merits when a serious legal question is involved and show that the balance

of equities weighs heavily in favor of granting the stay.” Id. (quoting In re First S. Savings Ass’n, 820

F.2d at 709 n.10 (quoting Ruiz v. Estelle (“Ruiz I”), 650 F.2d 555, 565 (5th Cir. Unit A June 1981))).

However, a likelihood of success is required in the usual case. Id. “Only if the balance of equities (i.e.

consideration of the other three factors) is . . . heavily tilted in the movant’s favor will we issue a stay

in its absence, and, even then, the issue must be one with patent substantial merit.” Id. (emphasis

and alterations in original) (quoting Ruiz v. Estelle (“Ruiz II”), 666 F.2d 854, 857 (5th Cir. 1982)).



                                                    III.


                                                   -3-
                                             ANALYSIS

       Lall first brought her motion for a stay pending appeal in the bankruptcy court. After that

court denied her motion, Lall reasserted it here. Doc. 3, Mot. to Stay. As Lall points out in her

current motion, the bankruptcy court denied the initial motion because it found that: (1) Lall did

not show there was a substantial case on the merits; and (2) a stay would work substantial harm on

third parties. Id. at 2 (citing to the bankruptcy court’s order). The Court finds that Lall has met the

initial requirements of her Rule 8007 motion, and will go on to review whether the bankruptcy court

abused its discretion in denying a stay pending appeal.

A.     Likelihood of Success on the Merits

       Lall’s appeal argues that the bankruptcy court erred in denying her motion to reinstate her

Chapter 13 proceeding because the court gave no reasons for denying her motion and was biased

against her. Doc. 3, Mot. to Stay, 3–5. Lall claims that the bankruptcy court should have addressed

her arguments in her motion to reinstate with an opinion that included findings of fact and

conclusions of law on the issues she raised regarding the ownership of the note on her home

mortgage. Id. at 4–5. Lall further asserts that the bankruptcy court was biased towards her because

the court questioned whether she was in fact proceeding pro se based on the quality of her filings and

because the court relied solely on the testimony of the trustee’s representative. Id.

       The bankruptcy court heard and rejected these same arguments in Lall’s first motion to stay.

See id. (Exs. 1, 2 & 3). The bankruptcy court found there was not a substantial case on the merits

involving a serious legal question because it had received sufficient evidence of a large mortgage

arrearage in previous proceedings and it did not believe Lall was acting in good faith to work things

out with her lenders. Id. (Ex. 3) (transcript of bankruptcy court’s ruling). According to the court,


                                                 -4-
dismissal of her bankruptcy case with prejudice for five years was warranted under § 349 because of

Lall’s continued litigious efforts to avoid payment. Id.

        The Court finds that Lall has not satisfied her burden of showing either a likelihood of success

or a substantial case on the merits. First, Lall’s complaints of judicial bias on the part of the

bankruptcy judge fall short. Title 28 U.S.C. § 455 provides for judicial disqualification in any

proceeding “in which [the judge’s] impartiality might reasonably be questioned” or where “[the

judge] has a personal bias or prejudice concerning a party . . . .” 28 U.S.C. § 455(a), (b)(1). Of note,

“events occurring or opinions expressed in the course of judicial proceedings . . . rarely require

recusal.” Andrade v. Chojnacki, 338 F.3d 448, 455 (5th Cir. 2003) (discussing Liteky v. United States,

510 U.S. 540, 555 (1994)). The Supreme Court has stated that even “judicial remarks during the

course of a trial that are critical or disapproving of, or even hostile to, counsel, the parties, or their

cases, ordinarily do not support a bias or partiality challenge.” Liteky, 510 U.S. at 555. Unless these

remarks “reveal such a high degree of favoritism or antagonism as to make fair judgment impossible”

or “reveal an opinion that derives from an extrajudicial source,” they are not sufficient to support

recusal based on bias or prejudice. Id.

        Here, Lall alleges the bankruptcy court judge was biased against her based on comments

about her status as a pro se litigant. Specifically, she states that the judge was more interested in

determining whether an attorney was helping her with her filings than in the merits of her case.

Doc. 3, Mot. to Stay, 5. Lall also alleges that the judge warned her that if she was paying someone

for legal work, those bills would eventually show up, presumably in subsequent proceedings. Id. The

Court first notes that it does not appear that Lall moved for the recusal of the bankruptcy judge in

that proceeding. Nor is Lall requesting recusal now. However, even if the Court construes Lall’s


                                                  -5-
motion for a stay as a motion for recusal, Lall has failed to present sufficient evidence of judicial bias.

Lall has not shown that the bankruptcy judge’s questions were anything more than “critical or

disapproving” remarks made in the course of judicial proceedings. To the contrary, the questions the

bankruptcy judge asked indicate that the judge was concerned that Lall might be paying for legal

services performed by someone without proper legal training. See Doc. 5-1, Lall’s App., 115–16

(transcript of bankruptcy proceeding). The Court finds that these questions do not derive from an

extrajudicial source, as they were directly related to Lall’s conduct in the course of judicial

proceedings, nor do they “reveal such a high degree of favoritism or antagonism” as to have tainted

the bankruptcy court’s ruling with impartiality. See Andrade, 338 F.3d at 455 (quoting Liteky, 510

U.S. at 555). Thus, these remarks do not support the argument that Lall’s appeal has a likelihood

of success or presents a substantial case on the merits with a serious legal question involved because

the bankruptcy judge was biased against her.

        The Court also rejects Lall’s argument that this factor weighs in her favor because the

bankruptcy court failed to issue findings of fact and conclusions of law related to its order denying

her motion to vacate the bankruptcy court’s dismissal order and reinstate her case. The bankruptcy

court had previously held a hearing, admitted exhibits, and made findings related to Lall’s Chapter

13 case. See Doc. 1-1, Notice of Appeal, 9 (docket of the bankruptcy proceeding). After the hearing,

the bankruptcy court dismissed Lall’s case with prejudice to refiling for five years after the date of the

order. Id. The bankruptcy court dismissed her case with prejudice because the evidence showed Lall

had filed repetitious bankruptcy petitions a short period of time and had not made payments on her

mortgage for eleven years. Doc. 3, Mot. to Stay (Ex. 3), 28. Lall next filed a motion to reinstate the

case, reasserting arguments addressed by the court in its previous orders. Doc. 2, Record on Appeal,


                                                   -6-
37. The bankruptcy court denied this motion because it found no good cause to grant Lall the relief

requested. Doc. 1-1, Notice of Appeal, 4. After reviewing the record and arguments provided by Lall,

the Court does not find that Lall has demonstrated a likelihood of success on this ground either

because the bankruptcy court’s factual findings and legal conclusions on these issues appear to be

sufficient.

        The Court thus finds that Lall has not met the first factor in seeking a stay of the bankruptcy

court order pending appeal. As stated above, if the first factor is not met, courts typically grant stays

only in cases where “the balance of equities (i.e. consideration of the other three factors) is . . . heavily

tilted in the movant’s favor.” Saldana, 2015 WL 5021415, at *2 (emphasis in original) (quoting In re

First S. Savings Ass’n, 820 F.2d at 709 n.10). And even if these factors weigh heavily in Lall’s favor,

“the issue must be one with patent substantial merit.” Id. The Court looks to the three remaining

factors next.

B.      Remaining Factors

        The remaining factors that Lall has the burden of demonstrating are: (1) whether she will be

irreparably harmed absent a stay; (2) whether a stay will substantially injure the other parties

interested in the proceeding; and (3) where the public interest lies. Saldana, 2015 WL 5021415, at

*2. The bankruptcy court found that granting the stay would substantially injure interested third

parties—specifically, the mortgage company and mortgage servicing company—because Lall has had

ample opportunities to litigate the holder status of her note, which have failed. Doc. 3, Mot. to Stay

(Ex. 3), 29. The court found that the evidence showed that her failure to make payments on her

mortgage for eleven years and her dilatory litigation was working harm on these third parties. Id. This

Court agrees with the bankruptcy court on this ground. Additionally, while the Court recognizes that


                                                    -7-
Lall may be harmed absent a stay, this factor does not greatly shift the equities in her favor, especially

considering that she has previously litigated these issues, or had the opportunity to litigate them, in

other proceedings. Finally, as to the public-interest factor, the bankruptcy court did not consider this

as weighing heavily in favor of either side. The Court agrees and finds that the public interest will

not be disserviced if the stay is denied.

        To conclude, the Court finds that Lall has not met her burden of showing that these

remaining factors weigh in favor of granting her a stay of the bankruptcy court’s order in this case.

The Court thus DENIES Lall’s motion for a stay pending appeal (Doc. 3).

                                                   IV.

                                            CONCLUSION

        For the foregoing reasons, the Court DENIES Appellant Lall’s Motion for Stay Pending

Appeal (Doc. 3).



        SO ORDERED.

        SIGNED: May 24, 2019.


                                                ______________________________
                                                JANE J. BOYLE
                                                UNITED STATES DISTRICT JUDGE




                                                  -8-
